         Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 1 of 17




           IN THE CIRCUIT COURT OF ST. FRANCIS COUNTY, ARKANSAS

STEVEN MELTON                                                                                          PLAINTIFF

vs.                                          NO.   \J iC\1 ·_. "\- \4~-L\
CITY OF FOR.REST CITY, AR, and                                                                   DEFENDANT
MAYOR CEDRIC WILLIAMS, IN
HIS INDIVIDUAL CAPACITY


                                               COMPLAINT

         COMES NOW Plaintiff, Steven Melton, by and through Cowisel, David Hogue, and for
his Complaint against the Defendants, hereby states as follows:
                                             INTRODUCTION

         1. By any and all standards, Steven Melton was an exceptional firefighter for Forrest
City, Arkansas, and as such, he served his community, city, and country by fulfilling his lifelong
dream.
         2. Despite this, in early summer of last year, Forrest City Mayor Cedric Williams called
Steven Melton and Fire Chief Shane Dallas to a meeting at the mayor's office on June 25, 2020,
and there placed Melton on Administrative Leave for investigation of a Facebook post Melton
made on his private account during off time.
         3. The investigation   wl15   completed unly one day later and resulted in Melton·s public

termination on June 26, 2020, as determined and intentionally publicized by Mayor Williams.
         4. Melton submitted a grievance letter regarding his termination to Mayor Williams on
July 3, 2020.
         5. Williams responded to Melton's grievance letter asserting the "facts of the
investigation" and reiterating Melton's termination in a letter dated July 8, 2020.
         6. Citing Williams's characterization of the "negative attention" of his June 23 Facebook
post, Melton appealed his termination, reiterating his religious conviction and freedom of speech
and expression claim in a letter dated July 14, 2020.
         7. Melton filed a timely charge with the EEOC, and EEOC dismissed the case on October
9, 2020, and issued a "Right to Sue" letter.
                                                                                      PILED
                                                                                  AUG 17 2021
                                                                               TIME..,..,.....,.,.,,,,:-.,,..,..,.,..!M
                                                                                          s.
                                                                               BETTE GREEN. Ct.ERK
                                                                                 ST. FRANCIS COUNTY
        Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 2 of 17




                                 JURISDICTIQN AND VENUE          I




        8. This action arises under the Arkansas State Constitution, particularly Article Two,
Section 6; and under the Arkansas Civil Rights Act, Arkansas Code Annotated§§ 16-123-101 et
seq.
        9. This Court has original jurisdiction over Plaintiff's claims by operation of the Arkansas
Civil Rights Act, Arkansas Code Annotated§§ 16-123-101 et seq.
        10. This Court has authority to issue the requested declaratory relief under the Arkansas
Civil Rights Act, Arkansas Code Annotated§§ 16-123-101 et seq.
        11. This Court has authority to issue ~e requested injunctive relief under the Arkansas
Civil Rights Act, Arkansas Code Annotated§§ 16-123-101 et seq.
        12. This Court is authorized to award the requested damages under the Arkansas Civil
Rights Act, Arkansas Code Annotated§§ 16-123-101 et seq.
        13. This Court is authorized to award attorney's fees under the Arkansas Civil Rights
Act, Arkansas Code Annotated§§ 16-123-101 et seq.
        14. Venue is proper under the Arkansas Civil Rights Act, Arkansas Code Annotated §§
16-123-101 et seq. because this claim arose there and because, upon information and belief, all
Defendants reside within the District.
                              IDENTIFICATION OF PLAINTIFF

        15. Steven Melton ("Melton") is a citizen of the United States and a resident of the City
of F arrest City.
        16. Melton is a devout Christian.
        17. Melton is a member of Landmark Baptist Church in Forrest City, Arkansas.
                            IDENTIFICATION OF DEFENDANTS

        18.The City of Forrest City is a body politic which is able to sue and be sued in its
corporate name.
        19. The City has adopted the policies and procedures described herein and is responsible
for their enforcement against Melton.
        20. Cedric Williams is, and was at all times relevant to this Complaint, Mayor of the City
ofForrest City.
        Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 3 of 17




       21. Mayor Williams is responsible for the City's administration and policymaking,
including the policies and procedures described herein and for their enforcement against Melton.
       22. Mayor Williams is sued in his individual capacity.
       23. The City acquiesces in, sanctions, and supports Mayor Williams' enforcement of the
City's policies and procedures described herein against Melton.
                                   STATEMENT OF FACTS

       24. By all standards, Steven Melton was an exceptional firefighter, and as such, he served
his community, city, and country by fulfilling his lifelong dream.
       25. On or around June 9, 2020 Melton made a Facebook post that portrayed one of his
deeply held religious beliefs, on his own time, from his own computer. Exhibit A
       26. On June 24, 2020, Melton deleted the post, at the request of a friend.
       27. Mayor Cedric Williams called Melton and Chief Shane Dallas to a meeting at the
mayor's office on June 25, 2020.
       28. Chief Dallas informed Melton of the meeting by text message just twenty minutes
before it was to begin.
       29. With one minute to go before the meeting, Chief Dallas texted Melton that the reason
the mayor called them both to his office was Melton's since-deleted Facebook post.
       30. Melton was placed on administrative leave on June 25, 2020.
       31. Mayor Williams wrote in a letter dated June 26, 2020, that ''the incident that was
brought to light on 6-25-2020" was the reason for Melton·s suspension.
       32. The investigation was completed on and resulted in Melton's termination on June 26,
2020, as determined by Mayor Williams. Exhibit B
       33. Melton submitted a grievance letter to Mayor Williams dated July 3, 2020. Exhibit C
       34. Williams responded to Melton's grievance letter asserting the "facts of the
investigation" and reiterating Melton's termination in a letter dated July 8, 2020. Exhibit D
       35. Citing Williams' characterization of the "negative attention" of his June 23 Facebook
post, Melton appealed his termination, reiterating bis religious conviction and freedom of speech
and expression issues in a letter dated July 14, 2020. Exhibit E
       36. Arkansas Workforce Services disqualified Melton's unemployment claim on
September 21, 2020.
        Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 4 of 17




        37. Melton filed a timely charge with the EEOC, and EEOC dismissed the case as not
falling within the statute they enforce on October 9, 2020 and issued a "Right to Sue" letter.
ExhibitF
        38. Regardless of the disqualification and dismissal of appeals, Melton did not violate the
written terms and conditions of the City of Forrest City Personnel Handbook.

                                      ALLEGATIONS OF LAW

        39. The government cannot discriminate against or punish employees because oftheir
religious beliefs or speech.
       40. Defendants terminated Melton for holding historically Christian beliefs about
abortion and making those views known in a self-published, non-work-related, social media post.
        41. Public employees do not renounce their citizenship when they accept government
employment.
        42. Public employers may not condition government employment on the relinquishment
of constitutional rights.
        43. Speech by citizens on matters of public concern lies at the heart of the First
Amendment and the rights enumerated in the Constitution of the State of Arkansas.
        44. Government employers cannot extend their reach to censor employees' religious
expression that is unrelated to their work.
       45. Melton has the constitutional right to believe as he will and to act and associate
according to his religious beliefs.
       46. Government employees have a Constitutional right to distribute religious materials as
they wish while on private time.
       47. Defendants terminated Melton for exercising those rights.
       48. All of the acts of the Defendants, their officers, agents, employees, and servants, were
executed and are _continuing to be executed by Defendants under the color and pretense of the
policies, statutes, ordinances, regulations, customs, and usages of Forrest City and the State of
Arkansas.
       49. Melton is suffering economic injury and irreparable harm as a direct result of the
conduct of the Defendants.
        Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 5 of 17




        50. Unless the Defendants' policies and practices challenged herein are enjoined, Melton
will continue to suffer economic and irreparable injury.


                                FIRST CAUSE OF ACTION
                Article Two, Section 6 Right to Freedom of Speech: Retaliation

       51. Plaintiff repeats and re-alleges each of the allegations contained in paragraphs 1-50 of
this Verified Complaint.
       52. Toe Fr.ee Speech Clause of the First Amendment to the U.S. Constitution, reiterated
in Article Two of the Arkansas Constitution, incorporated and made applicable to the states by
the Fourteenth Amendment, protects the right of the government employees to speak as citizens
on matters of public concern.
       53. Article Two of the Arkansas Constitution as well as the Free Speech Clause of the
First Amendment, incorporated and made applicable to the states by the Fourteenth Amendment,
also protects the rights of government employees as citizens on matters unrelated to their work.
       54. Melton published an image that expressed his view on abortion, within the context of
then-current events.
       55. Religious speech, including speech reflecting historical Christian beliefs about
abortion, is of concern to the public at large.
       56. Melton's post reflected a deeply-held religious conviction that in no fashion burdened
the city of Forrest City, or even implied a representation of a City position.
       57. Melton intended his post to help his friends and other members of the public think
more deeply about abortion within the context of race protests and riots.
       58. Religious speech enjoys a form of First Amendment protection as well as protection
under Article Two of the Arkansas Constitution and is central to the meaning and purpose of the
First Amendment, as evidenced by the Free Speech and Establishment Clauses.
       59. Melton's post, as religious expression, was completely unrelated to his government
employment.
       60. Melton's religious expression did not threaten the City's ability to administer public
services and was not likely to do so.
       61. Melton's religious expression did not interfere with the fire department's internal
operations or with internal order and discipline and was not likely to do so.
        Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 6 of 17




       62. Melton's interest in engaging in religious expression as a citizen outweighs any
legitimate interest Defendants may have in promoting the efficiency of public services.
       63. Defendants unlawfully terminated Melton because his protected religious expression
contained a belief about abortion, and stated it in a manner they wished to cancel.
       64. Melton at all times performed his duties at work in a satisfactory manner.
       65. Melton's protected religious expression about abortion was the sole reason
Defendants tenninated his employment.
       66. Defendants would not have terminated Melton's employment in the absence of his
protected religious expression about abortion.
       67. Defendants' termination of Melton was not based on his party affiliation.
       68. Because Melton's protected religious expression concerned spiritual topics unrelated
to his job, Defendants must overcome strict scrutiny to justify censoring his speech.
       69. As Melton's protected religious expression concerned spiritual topics unrelated to his
job, Defendants cannot rely upon their disagreement with, or the purported unpopularity of,
Melton's message to justify discharging him for his speech.
       70. Nor can Defendants rely upon some community members' dislike of Melton's
message to justify censorship of his expression, as that would constitute an impermissible
heckler's veto of protected religious speech.
       71. But pursuant to their policies and practices, Defendants discharged Melton because he
expressed his religious beliefs and viewpoints in a Facebook post in his private capacity as a
citizen on spiritual matters of public concern.
       72. In so doing, Defendants have, by policy and practice, retaliated against Melton
because of his religious expression and deprived him of his First Amendment right to freely
express his beliefs about issues of public concern that are unrelated to his job.
       73. Defendants have no rational interest, let alone a compelling interest, in terminating
Melton based on his expression of personal religious beliefs about abortion,
       74. Defendants' policies and practice are not narrowly tailored to advance any legitimate
interest the City may possess because Melton's speech does not implicate any legitimate interest·
Defendants might assert.
       75. Defendants' termination of Melton's employment based on his expression ofreligious
views about abortion published outside of work, unrelated to work, violates the Free Speech
        Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 7 of 17




Clause of Arkansas Constitution and the United States First Amendment, as incorporated against
the States by the Fourteenth Amendment, both facially and as applied to Melton.
        76. By their policy and practice, Defendants, acting under color of state law, have
explicitly and implicitly retaliated against Plaintiff for exercising his First Amendment right to
freedom of ~peech as incorporated against the States by the Fourteenth Amendment.
        WHEREFORE, Plaintiff respectfully prays the court grant the equitable and legal relief
set forth hereinafter in the prayer for relief.

                               SECOND CAUSE OF ACTION
                           Right to Freedom of Speech: Viewpoint
                 Discrimination, Overbreadth, Prior Restraint and Unbridled
                         Discretion, and Unconstitutional Conditions


        77. Plaintiff repeats and re-alleges each of the allegations contained in paragraphs 1-50 of
this Verified Complaint.
        78. The Free Speech Clause of the First Amendment, incorporated and made applicable
to the states by the Fourteenth Amendment, prohibits the government from engaging in
viewpoint discrimination.
        79. Viewpoint based restrictions on speech are presumptively unconstitutional and are
subject to strict scrutiny even where citizens do not possess a constitutional right to speak in the
first place.
        80. Pursuant to their policies and practices, Defendants have allowed numerous City
employees similarly situated to Melton, including Defendant Williams, to express their beliefs
and viewpoints in favor of and approving of various public issues.
        81. But Defendants terminated Melton because of his expression of a religious belief
viewpoint contrary to abortion.
        82. By terminating Melton based on his expression of a religious belief against abortion
and allowing other, similarly situated City employees to express viewpoints on socially charged
issues, Defendants have, by policy and practice, treated Melton's viewpoint on abortion
differently and engaged in viewpoint discrimination.
        83. Defendants have no rational, let alone compelling, reason for prohibiting Melton's
expression of his religious viewpoints on abortion, which is shared by thousands of other
Arkansans.
        Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 8 of 17




        84. The Free Speech Clause of the First Amendment, incorporated and made applicable
to the state by the Fourteenth Amendment, as well as Article Two of the Arkansas Constitution
also forbids the government from imposing overbroad restrictions on protected. speech.
        85. To the extent Defendants' policies and practice forbid employees from engaging in
speech on matters of public concern unrelated to their jobs that do not and will not likely disrupt
the City's provision of public services or internal operating, they are substantially overbroad and
burden a vast array of expression protected by Article Two and the First Amendment.
        86. The substantial overbreadth of Defendants' policy and practice chills, deters, and
restricts Melton's speech and that of other City employees not before the Court who wish to
engage in expression about matters of public concern that are unrelated to their jobs.
        87. Indeed, after Melton's termination, City employees who share Melton's Christian
views are likely to avoid expressing their religious beliefs about abortion or other socially
charged issues for fear of losing their livelihood, as are other City employees who hold
viewpoints on subjects unrelatec,i to their jobs with which Defendants disagree.
        88. The Free Speech Clause of the First Amendment, incorporated and made applicable
to the state by the Fourteenth Amendment, also forbids the government from imposing prior
restraints .on speech.
        89. Any prior restraint on speech bears a heavy presumption against its validity and must
satisfy strict scrutiny.
        90. Defendants' policies - including any alleged unwritten policy requiring Defendant
Williams' pre-clearance before employees publish a post - and practice constitute prior restraints
on speech because they prohibit or censure speech before it can take place.
        91. A large portion of the speech to which Defendants' prior restraint policies and
practice apply do not involve the subject matter of government employment and take place
outside of the workplace.
        92. Melton's religious post, in particular, did not relate to his government employment
but was written and published during his personal time.
        93. The gagging of publication is permitted only in exceptional circumstances that are not
present here.
        94. Moreover, prior restraints on speech must not grant unbridled. discretion to
government officials.
         Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 9 of 17




        95. Defendants' policies and practice provide unbridled discretion to Defendmts and
other City officials.
        96. For example, Defendants' policies - including any alleged unwritten policy requiring
Defendant Williams' pre-clearance before employees post on Facebook- contain no objective
guidelines or standards to limit officials' discretion in making prior approval decisions, thus
leaving officials free to discriminate against Melton's and other city employee's protected
viewpoints and expression.
        97. The decision whether Melton and other employees may engage in protected speech is
left entirely to the whim of Defendants and other City officials.
        98. Defendants' policies thus constitute invalid prior restraints, both facially and as
applied to Melton, that violate Article Two of the Arkansas Constitution and the Free Speech
Clause of the First Amendment, as incorporated against the States by the· Fourteenth
Amendment.
        99. The Unconstitutional Conditions Doctrine also prohibits the government from
conditioning a benefit, such as government employment, on the relinquishment of First
Amendment rights.
        I 00. Melton and other City employees retain the First Amendment right to believe as
they will on religious matters and to act in accordance with those beliefs, including by expressing
them publicly in Facebook or other social media posts unrelated to their employment that are
published during personal time in their private capacity as. citizens.
        101. By policy- and an unwritten policy requiring Defendant Williams' pre-clearance
before employees publish a work - and practice, Defendants have unconstitutionally conditioned
the receipt of a state benefit - specifically, government employment - on Melton and other City
employees' surrendering of their First Amendment right to engage in religious expression.
        102. Defendants' imposition of this unconstitutional condition on public employment by
policy - including any alleged unwritten policy requiring Defendant Williams' pre--clearance
before employees publish a work - and practice, and enforcement thereof, chills, deters, and
restricts Melton and other City employees from freely expressing their religious beliefs by
jeopardizing their livelihoods.
       103. Defendants have no rational, let alone compelling, reason for placing Melton on
leave without pay, censoring his religious speech, or terminating his employment.
       Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 10 of 17




        104. Defendants' policies and practice are not narrowly tailored to advance the City's
legitimate interests because Melton's speech does not implicate any legitimate interests
Defendants might assert.
        105. Defendants by policy and practice, acting under color of state law, have prohibited
Melton and other City employees from exercising their clearly established rights to freely speak
on matters of public concern, to be free from viewpoint discrimination, to be free from prior
restraints that grant officials unbridled discretion to censure speech, and to be free of
unconstitutional conditions placed on government employees, all of which are secured by Article
Two of the Arkansas Constitution and the First Amendment to the United States Constitution.
        WHEREFORE, Plaintiff respectfully prays the court grant the equitable and legal relief
set forth in the prayer for relief.

                             FIFTH CAUSE OF ACTION
             First Amendment Right to Avoid Religious Hostility: Establishment

        106. Plaintiff repeats and re-alleges each of the allegations contained in paragraphs 1-50
of this Verified Compliant.
        107. The Establishment Clause of the U.S. and Arkansas Constitutions, First Amendment
and Article 2 Section 24, prohibits the government from disapproving of or showing hostility
toward a particular religion pr religion in general.
        108. Pursuant to their policies - including any alleged unwritten policy requiring
Defendant Williams' pre-clearance before employees publish a post - and practice Defend.ants
have allowed employees similarly situated to Melton, including Defendant Melton, to express
secular and religious beliefs and viewpoints in favor of a variety of controversial issues.
        109. But Defendants terminated Melton because ofhis religious beliefs and viewpoints
that are contrary to abortion, and the manner in which he expressed it.
        110. By terminating Melton, pursuant to their policies and practice, because of his
religious beliefs and expression opposed to abortion and allowing other employees to express
secular and religious viewpoints supportive of similar issues, Defendants have evinced a
discriminatory suppression of private speech that is hostile toward religion.
        111. Melton's termination pursuant to Defendants' policies and practices sends the
message that religious believers that share his views are second-class citizens, outsiders, and not
full members of the community.
         Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 11 of 17




         112. It also sends the message that Christians who share Melton's beliefs are not eligible
for City employment simply as a result of their religious faith.
         113. By firing Melton pursuant to their policies -including any alleged 1mwritten policy
requiring Defendant Williams' pre-clearance before employees publish a post - and practice,
established 1mder color of state law, Defendants targeted for suppression protected expression
critical of abortion.
         114. Defendants' singling out Melton for 1mpaid leave, censure, and firing on the basis of
his religious viewpoint on abortion, pursuant to their policies and practice deprived Melton of the
right to be free from religious hostility secured by the First Amendment.
         115. Defendants' polices - including any alleged 1mwritten policy requiring Defendant
Williams' pre-clearance before employees publish a post- and practice, both facially and as
applied to Melton, thus violate the Arkansas Civil Rights Act, the Arkansas Constitution and the
Establishment Clause of the First Amendment.
         WHEREFORE, Plaintiff respectfully prays the court grant the equitable and legal relief
set forth in the prayer for relief.
                                   SIXTH CAUSE OF ACTION
                               Right to Equal Protection of the Laws

         116. Plaintiff repeats and re-alleges each of the allegations contained in paragraphs 1-50
of this Verified Comp~aint.
         117. The Equal Protection Clause of the Arkansas Constitution and the U.S. Fourteenth
Amendment requires that the government treat similarly situated persons alike.
         118. Religion is an inherently suspect classification 1mder the Equal Protection Clause.
         119. Melton, as a Christian and member of a Christian church, belongs to a protected
class.
         120. Pursuant to their policies - including any alleged 1mwritten policy requiring
Defendant Williams' pre-clearance before employees publish a post - and practice, Defendants
allowed numerous City employees similarly situated to Melton - including Defendant Melton -
to express secular beliefs and viewpoints.
         121. But pursuant to their policies- including any alleged 1mwritten policy requiring
Defendant Williams' pre-clearance before employees publish a post - and practice, Defendants
terminated Melton because of his religious belief and viewpoint against abortion.
        Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 12 of 17




        122. Defendants thus intentionally discriminated against Melton's religious belief and
viewpoint by treating it differently from the speech of other similarly situated City employees,
including that of Defendant Williams.
        123. When governmental policies-like any alleged unwritten policy requiring Defendant
Williams' pre-clearance before employees publish a work - and practice infringe upon
fundamental rights, discriminatory intent is presumed.
        124. Defendants' policies- including any alleged unwritten policy requiring Defendant
Williams' pre-clearance before employees publish a post - and practice infringe upon Melton's
fundamental rights to freedom of speech, freedom of association, and freedom of religion, among
other fundamental rights.
        126. Defendants have no rational, let alone compelling, reason for targeting Melton's
religious speech for disparate treatment.
        127. Defendants' policies and practice are not narrowly tailored to advance any
legitimate interest the City may possess because Melton's speech does not implicate any
legitimate interests Defendants might assert.
        128. Defendants' policies - including any alleged unwritten policy requiring Defendant
Williams' pre-clearance before employees publish a post- and practice violate the Equal
Protection Clause of the Fourteenth Amendment both facially and as applied to Melton.
        129. Defendants' enactment and enforcement oftheir•policies-including any alleged
unwritten policy requiring Defendant Williams' pre-clearance before employees publish a work
- and practice, under color of state law, which explicitly and implicitly discriminate against
Melton on the basis of his religious beliefs and viewpoint deprived him of his clearly established
right to equal protection of the laws secured by the Fourteenth Amendment.
        WHEREFORE, Plaintiff respectfully prays the Court grant the equitable and legal relief
set forth in the prayer for relief.


                              SEVENTH CAUSE OF ACTION
                   Fourteenth Amendment Right to Due Process: Vagueness

        130. Plaintiff repeats and re-alleges each of the allegations contained in paragraphs 1-50
of this Verified Complaint.
       Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 13 of 17




        131. The Due Process Clause of the Fourteenth Amendment prohibits the government
from censoring speech pursuant to vague standards that grant government officials unbridled
discretion.
        132. Defendants' arbitrary determination of what protected religious expression violates
their policies - including any alleged unwritten policy requiring Defendant Williams' pre-
clearance before employees publish a post - and practice and what protected religious
expressions does not violates this norm.
        133. Employees of common intelligence must guess and will differ in their views as to
what expression will meet with Defendants' approval and be permitted under their policies -
including any alleged unwritten policy requiring Defendant Williams' pre-clearance before
employees publish a work - and practice and what expression will not and be banned.
        134. Defendants' policies -including any alleged unwritten policy requiring Defendant
Williams' pre-clearance before employees publish a work - and practice also provide no warning
or notice as to what expression will meet with their approval and be permitted and what speech
will not and be banned.
        135. Instead, Defendants' policies and practices provide them and other City officials
with unbridled discretion to determine when employees may engage in protected religious
expression thus subjecting the exercise of Melton's and other City employees' fundamental
rights to the whim of government bureaucrats.
        136. Defendants' policies - including any alleged unwritten policy requiring Defendant
Williams' pre-clearance before employees publish a work- and practice thus violate the
Arkansas Due Process Clause and the Due Process Clause of the Fourteenth Amendment, both
facially and as-applied to Melton, because they provide no binding guidelines prescribing what
protected expression City officials may permit or deny.
        WHEREFORE, Plaintiff respectfully prays the Court grant the equitable and legal relief
set forth in the prayer for relief.
                                      EIGHTH CAUSE OF ACTION
                               Right to Due Process: Liberty Interest

        137. Plaintiff repeats and re-alleges each of the allegations contained in paragraphs 1-50
of this Verified Complaint.
        Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 14 of 17




                                                                                               'f

        138. Article 2 Section 8 of the Arkansas Constitution and the Due Process Clause of the
Fourteenth Amendment protects the rights that are :fundamental and implicit in the concept of
ordered liberty, including the right to earn a livelihood in a common calling free from
unreasonable government interference.
        139. Melton has a protected liberty interest in working and earning a living and
establishing a home and position in his community.
        140. But pursuant to their policies - including any alleged unwritten policy requiring
Defendant Williams' pre-clearance before employees publish a post - and practice, Defendants
irrationally terminated Melton for speech against pro-abortionists or dark-skinned individuals
despite the fact that he has never discriminated against, nor been accused of discriminating
against, anyone on the basis of a protected characteristic.
        141. Defendants' groundless suspension and termination of Melton in a highly publicized
manner that engendered local media attention stigmatized him and irretrievably damaged his
reputation in the community.
        142. Defendants' groundless suspension and termination of Melton in a highly publicized
manner that engendered local media attention also rendered it impossible for him to pursue his
common calling by finding and maintaining work in any fire department.
        143. Toe Due Process Clause of the Arkansas Constitution and the Fourteenth
Amendment secures Melton against such arbitrary government actions.
        144. Defendants have no rational interest, let alone a compelling interest, in terminating
Melton in an infamous manner based on his expression of personal religious beliefs about
abortion.
        145. Defendants' policies-including any alleged unwritten policy requiring Defendant
Williams' pre-clearance before employees publish a work- and practice thus violate the Due
Process Clause of the Fourteenth Amendment because they grossly stigmatized Melton's
reputation in the community and deprived Melton of his right to earn a living as a firefighter.
        WHEREFORE, Plaintiff respectfully prays the Court grant the equitable and legal relief
set forth in the prayer for relief.
Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 15 of 17
                                              ----.---,
                         .·.1i-~~-·-·,;·:,·
i , ....._ . • •   •.·
                           •••·......··:t,..-41!-.,   -~a:-:.. ,_ ......-- . . . .   -.·,      ;                -


                         - - . \'            .:~.':.,"t1 .. .-.... ··,·        +      ~     -~!_•.::~:_:/:!';




 - Steve~ Melton
 ' 4 hrs · \..~




                                                                                                                    A
                                                      Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 16 of 17




                                                      r_·,.<=.of F o~est City
                                                      ·_:'!Jt.~t Ci      One Communi          One Vision
                                                      ' ' ··   ·   Cedric Williams, Mayor


 ..........              -· ~- .        •.

                          .             ..'\

                          ·,-Jun~ 2s, 2020
                                 ·"'·        .




                                               -~·-

                         .·:lf!~n Melton
          .·. ~     --    ·;:2,u·SFC
                           .. ·-, ~, ..... 311
. :J , ··                 :~::(qJffst City AR 72335
,·~t-.t~~/ ~:f\<~~---      ' 1.•?,"'."

                              'ije;Terrnlnatlon                      of Employment
       .. ·:t

      ..(·;~
 , . ;~~~:-, Pt~r
              .

             ..... ·.
                      Mr. Melton:
                              ·l?.yfsuant to our conversation on 6-25-2020 when you were placed on paid administrative leave
                    ..- •i"
                  . .~.,~:: . .½~,•-
                                                  the Investigation into the incident that was brought to light on 6-25-2020.

                         .·· ··The investigation Is completed, and I have decided to terminate your employment immediately
                         :,::, a~ of 6/26/'1.020 from the City of Forrest City Arkansas.




,.{j.f ~ .• G.edrlc WIiiiams, Mayor
 ..   ~   .




                                                                                   Human Rll!sources Director



                                                                                                                                              .   -    '•   ......



                                                                                                                                    -=-; ..   _;i ·.
                                                                                                                                ·._-.:·.
                                                                                                                                  :·.::... ~·: ..


                                                                                                                                                                     8
                     Case 3:21-cv-00194-DPM Document 2 Filed 09/16/21 Page 17 of 17
                                            .. ,_!,,-                                                        ........

 EEOC Fonn 181 (11118)                   U.&. c:QUAL EMPLOYMENT OPPORTUNITY C0a....dSSI0N

                                                    DISMISSAL AND NOTICE OF RIGHTS
To:     Steven S. Melton                                                                    From:    Llttle Rock Area Office
        275 SFC 311                                                                                  820 Louisiana
        Forrest City, AR 72335                                                                       Suite 200
                                                                                                     Little Rock, AR 72201



      D                     On behalf of person(s) aggrieved whose Identity is
                            CONFIDENTIAL (29 CFR §1601. 7(e))
 EEOC Charge No.                                EEOC Representative                                                        Telephone No.
                                                 Rodney E. Phillips,
 493-2020-01728                                  Investigator                                                              (501) 324-6473
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by_the EEOC.

      D          Your allegations did not involve a disability as defined l!y the Americans Wrth Disabiliti~ Act.

      D          The Respondent employs less than the required number of employees or Is not otherwise covered by the statutes.

      D          Your charge was not timely filed with EEOC: in other words, you waited too long after the date(s} of the alleged
                 discrimination to file your charge
      I]]        The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent Is In compliance with
                 the statutes. No finding is made as to any other issues that !}'light be construed as having been raised by this charge.
      D          The EEOC has adopted the findings of the state or local fair employment practices agency_ that investigated this charge.

      D          Other (briefly state)


                                                              - NOTICE OF SUIT RIGHTS -
                                                        (S~e the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit agai11st the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                          On behalf of the Commission

                                                                                                                         10-09-2020
Enclosures(s)                                                         William A. Cash, Jr.,                                      (Date Mailed)
                                                                      Area Office Director
cc:                                                                                       David Hogue
            Marshall Wright
            City Attorney                                                                 Attorney
            CITY OF FORREST CITY                                                          HOGUE LEGAL SERVICES
            PO Box588                                                                     575B Harkrider
            Forrest City, AR 72335                                                        Conway, AR 72034




                                                                                                                                                 F
